
	
		I
		111th CONGRESS
		2d Session
		H. R. 5363
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Schrader (for
			 himself, Mr. Arcuri,
			 Mr. Boren,
			 Mr. Boyd, Mr. Cardoza, Mr.
			 Chandler, Mr. Childers,
			 Mr. Cooper,
			 Mr. Costa,
			 Mr. Cuellar,
			 Mr. Davis of Tennessee,
			 Mr. Ellsworth,
			 Ms. Giffords,
			 Ms. Harman,
			 Ms. Herseth Sandlin,
			 Mr. Hill, Mr. Holden, Mr.
			 Kagen, Mr. Kratovil,
			 Ms. Markey of Colorado,
			 Mr. Matheson,
			 Mr. McIntyre,
			 Mr. Melancon,
			 Mr. Michaud,
			 Mr. Minnick,
			 Mr. Moore of Kansas,
			 Mr. Murphy of New York,
			 Mr. Nye, Mr. Ross, Ms.
			 Loretta Sanchez of California, Mr.
			 Schiff, Mr. Shuler,
			 Mr. Tanner, and
			 Mr. Wilson of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Energy and
			 Commerce and Education
			 and Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To make funds available to increase program integrity
		  efforts and reduce wasteful government spending of taxpayer’s
		  dollars.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Waste, Fraud, and Abuse Act of
			 2010.
		2.FindingsThe Congress finds the following:
			(1)To protect the
			 taxpayer and the Treasury, it is the responsibility of the Congress to provide
			 Federal agencies with the financial resources necessary to enforce the laws of
			 the United States and to prevent waste, fraud, and abuse of taxpayer’s
			 dollars.
			(2)For every $1 invested in the Department of
			 Health and Human Services and the Department of Justice for program integrity
			 efforts to prevent waste, fraud, and abuse of Medicare, Medicaid, and the
			 Children’s Health Insurance Program, approximately $1.55 will be saved,
			 according to a report issued by the Office of Management and Budget.
			(3)Increased program integrity efforts by the
			 Department of Health and Human Services and the Department of Justice can
			 provide an estimated savings of $4,470,000,000 on an investment of
			 $3,100,000,000 in Medicare, Medicaid, and the Children’s Health Insurance
			 Program over the next 5 fiscal years and an estimated savings of $9,870,000,000
			 on an investment of $6,753,000,000 over the next 10 fiscal years, according to
			 a report issued by the Office of Management and Budget.
			(4)For every $1 invested in the Social
			 Security Administration for program integrity efforts to increase the volume of
			 continuing disability reviews conducted pursuant to section 221(i) of the
			 Social Security Act (42 U.S.C. 421(i)) to determine whether a recipient of
			 disability insurance benefits under section 223(a) of such Act (42 U.S.C.
			 423(a)) will continue to be eligible for such benefits, approximately $10 will
			 be saved, according to a report issued by the Office of Management and
			 Budget.
			(5)For every $1 invested in the Social
			 Security Administration for program integrity efforts to increase the volume of
			 continuing disability reviews conducted pursuant to section 1631(j) of Social
			 Security Act (42 U.S.C. 1383(j)) to determine whether a recipient of
			 supplemental security income benefits under section 1611 of such Act (42 U.S.C.
			 1382) will continue to be eligible for such benefits, approximately $8 will be
			 saved, according to a report issued by the Office of Management and
			 Budget.
			(6)Providing additional funding to the Social
			 Security Administration to increase the volume of continuing disability reviews
			 conducted pursuant to sections 221(i) and 1631(j) of Social Security Act (42
			 U.S.C. 421(i), 1383(j), respectively) can provide an estimated savings of
			 $16,102,000,000 on an investment of $3,953,000,000 over the next 5 fiscal years
			 and an estimated savings of $57,838,000,000 on an investment of $10,252,000,000
			 over the next 10 fiscal years, according to a report issued by the Office of
			 Management and Budget.
			(7)The tax gap, the difference between the
			 annual amount of Federal income taxes owed and the amount voluntarily paid on
			 time, places an undue burden upon the overwhelming majority of taxpayers who
			 fully and voluntarily pay their taxes on time.
			(8)In a report
			 released in 2009 by the Internal Revenue Service, it was estimated that in 2005
			 (the most recent estimate available) the gross tax gap was $345,000,000,000 and
			 the net tax gap (after the collection of late and enforced payments) was
			 $290,000,000,000.
			(9)In 2009, for every $1 that was invested for
			 the purposes of enforcing the tax code, the Internal Revenue Service returned
			 an average of $4 to the Treasury, with some enforcement activities returning as
			 much as $11 for every $1 invested, according to a report issued by the Office
			 of Management and Budget.
			(10)By increasing overall tax enforcement
			 efforts, the Internal Revenue Service can provide an estimated savings of
			 $13,874,000,000 on an investment of $8,869,000,000 over the next 5 fiscal years
			 and an estimated savings of $62,217,000,000 on an investment of $23,275,000,000
			 over the next 10 fiscal years, according to a report issued by the Office of
			 Management and Budget.
			(11)For each $1 invested to increase the volume
			 of in-person reemployment and eligibility assessments conducted by States for
			 the Department of Labor’s unemployment insurance program, approximately $3.19
			 will be saved over the next 10 years, according to a report issued by the
			 Office of Management and Budget.
			(12)States will save the Department of Labor’s
			 unemployment insurance program an estimated $937,000,000 on an investment of
			 $325,000,000 by increasing the volume of in-person reemployment and eligibility
			 assessments over the next 5 fiscal years and an estimated savings of
			 $2,296,000,000 on an investment of $720,000,000 over the next 10 fiscal years,
			 according to a report issued by the Office of Management and Budget.
			(13)The investments
			 described in the preceding paragraphs, if carried out, will save the taxpayers
			 nearly $2,000,000,000 during fiscal year 2011, while laying the foundations for
			 saving more than $35,000,000,000 over the next 5 fiscal years and more than
			 $132,000,000,000 over the next 10 fiscal years.
			3.DefinitionsIn this Act:
			(1)Agency
			 headThe term agency
			 head means—
				(A)the Attorney
			 General;
				(B)the Commissioner
			 of Social Security;
				(C)the Secretary of
			 Health and Human Services;
				(D)the Secretary of
			 Labor; and
				(E)the Secretary of
			 the Treasury.
				(2)DirectorThe term Director means the
			 Director of the Office of Management and Budget.
			4.Increasing
			 program integrity efforts
			(a)Program
			 integrity efforts
				(1)In
			 generalEach agency head, in consultation with the Director,
			 shall—
					(A)identify existing
			 Federal laws and regulations that may impede the ability to decrease waste,
			 fraud, and abuse of funds appropriated to the agency head’s agency; and
					(B)develop appropriate performance metrics to
			 measure such agency’s success in decreasing waste, fraud, and abuse.
					(2)Development of
			 metricsIn developing
			 performance metrics referred to in paragraph (1)(B), each agency head
			 shall—
					(A)ensure that such metrics accurately
			 demonstrate the effectiveness of the programs and activities referred to in
			 subsection (d) in decreasing waste, fraud, and abuse;
					(B)provide estimates for points of diminishing
			 returns on the funds provided under this Act to increase program integrity
			 efforts;
					(C)identify optimal
			 baselines for each of the metrics developed under this subsection and
			 appropriate methods to measure variations from such baselines; and
					(D)set performance targets for each of fiscal
			 years 2012 through 2020.
					(b)Innovation and
			 developmentEach agency head
			 shall make appropriate accommodations for innovation and development to address
			 the program integrity efforts for programs and activities referred to in
			 subsection (d).
			(c)Reports
				(1)In
			 generalEach agency head
			 shall submit to Congress—
					(A)not later than 6 months after the date of
			 enactment of this Act, an interim report that includes a description of—
						(i)what the performance metrics developed under subsection (a) will be measuring;
			 and
						(ii)how such metrics will measure and provide
			 an accurate analysis of the performance of the applicable programs and
			 activities referred to in subsection (d); and
						(B)not later than 1 year after the date of
			 enactment of this Act, a final report that sets forth the performance metrics
			 developed under subsection (a).
					(2)Federal
			 register; Web siteEach
			 agency head shall publish in the Federal Register and make available on the
			 agency Web site the performance metrics set forth in its final report submitted
			 under paragraph (1)(B) not later than 30 days after such report is
			 submitted.
				(3)Modification of
			 performance metricsNot later
			 than 30 days after the date on which any performance metrics developed under
			 subsection (a) are modified by an agency head, such agency head shall submit to
			 Congress a written notice describing such modifications.
				(4)OMB annual
			 reportUsing the performance
			 metrics developed under subsection (a), each year, beginning with the first
			 fiscal year following the date on which the final reports are required to be
			 submitted under paragraph (1)(B), on or after the first Monday in January but
			 not later than the first Monday in February, the Director shall submit to
			 Congress an annual report measuring the success of the agency head’s agency in
			 decreasing waste, fraud, and abuse of funds appropriated to such agency. Each
			 annual report shall include a summary of and justifications for any modified
			 performance metrics submitted to Congress pursuant to paragraph (3).
				(5)Referral of
			 reportsEach report submitted
			 pursuant to this subsection shall be referred to the Committee on
			 Appropriations and the Committee on the Budget of the House of Representatives
			 and the Committee on Appropriations and the Committee on the Budget of the
			 Senate, and any other appropriate committee of jurisdiction.
				(d)Authorization of
			 appropriations
				(1)Department of
			 Health and Human Services; Department of JusticeFor the purposes of continuing and
			 increasing program integrity efforts of the Department of Health and Human
			 Services and the Department of Justice to prevent waste, fraud, and abuse of
			 Medicare, Medicaid, and the Children’s Health Insurance Program, there are
			 authorized to be appropriated the following sums:
					(A)$561,000,000 for
			 fiscal year 2011, to remain available through September 30, 2012.
					(B)$589,000,000 for
			 fiscal year 2012, to remain available through September 30, 2013.
					(C)$619,000,000 for
			 fiscal year 2013, to remain available through September 30, 2014.
					(D)$649,000,000 for
			 fiscal year 2014, to remain available through September 30, 2015.
					(E)$682,000,000 for
			 fiscal year 2015, to remain available through September 30, 2016.
					(F)$3,653,000,000 for
			 the period encompassing fiscal years 2016 through 2020.
					(2)Social Security
			 AdministrationFor the
			 purposes of continuing and increasing program integrity efforts of the Social
			 Security Administration by increasing the volume of continuing disability
			 reviews conducted pursuant to sections 221(i) and 1631(j) of the Social
			 Security Act (42 U.S.C. 421(i), 1383(j), respectively), there are authorized to
			 be appropriated to the Commissioner of Social Security the following
			 sums:
					(A)$513,000,000 for fiscal year 2011, to
			 remain available through September 30, 2012.
					(B)$642,000,000 for
			 fiscal year 2012, to remain available through September 30, 2013.
					(C)$751,000,000 for
			 fiscal year 2013, to remain available through September 30, 2014.
					(D)$924,000,000 for
			 fiscal year 2014, to remain available through September 30, 2015.
					(E)$1,123,000,000 for
			 fiscal year 2015, to remain available through September 30, 2016.
					(F)$6,299,000,000 for the period encompassing
			 fiscal years 2016 through 2020.
					(3)Department of
			 the TreasuryFor purposes of
			 continuing and increasing program integrity efforts of the Department of the
			 Treasury by expanding tax enforcement activities, there are authorized to be
			 appropriated to the Secretary of the Treasury the following sums:
					(A)$1,115,000,000 for fiscal year 2011, to
			 remain available through September 30, 2012.
					(B)$1,357,000,000 for
			 fiscal year 2012, to remain available through September 30, 2013.
					(C)$1,724,000,000 for
			 fiscal year 2013, to remain available through September 30, 2014.
					(D)$2,105,000,000 for
			 fiscal year 2014, to remain available through September 30, 2015.
					(E)$2,568,000,000 for
			 fiscal year 2015, to remain available through September 30, 2016.
					(F)$14,406,000,000 for the period encompassing
			 fiscal years 2016 through 2020.
					(4)Department of
			 LaborFor purposes of
			 continuing and increasing program integrity efforts of the Department of Labor
			 by increasing the volume of in-person reemployment and eligibility assessments
			 of unemployment insurance beneficiaries conducted by States, there are
			 authorized to be appropriated to the Secretary of Labor the following
			 sums:
					(A)$55,000,000 for fiscal year 2011, to remain
			 available through September 30, 2012.
					(B)$60,000,000 for
			 fiscal year 2012, to remain available through September 30, 2013.
					(C)$65,000,000 for
			 fiscal year 2013, to remain available through September 30, 2014.
					(D)$70,000,000 for
			 fiscal year 2014, to remain available through September 30, 2015.
					(E)$75,000,000 for
			 fiscal year 2015, to remain available through September 30, 2016.
					(F)$395,000,000 for the period encompassing
			 fiscal years 2016 through 2020.
					
